 
EXHIBIT 10(d)

SEVERANCE AGREEMENT AND
COVENANT NOT TO COMPETE, SOLICIT AND DISCLOSE




This SEVERANCE AGREEMENT AND COVENANT NOT TO COMPETE, SOLICIT AND DISCLOSE
("Agreement"), effective as of the 1st day of October, 2014 ("the Effective
Date"), is entered into by and between the Companies (as defined below) and
Peter M. Loggenberg, Ph.D., a resident of 902 Sprucewood lane, Houston, Harris
County, Texas 77024 ("Loggenberg").


RECITALS


WHEREAS, Trecora Resources, a Delaware corporation ("TREC") owns all of the
capital stock of Texas Oil and Chemical Co. II, Inc., a Texas corporation
("TOCCO"), TOCCO owns all of the capital stock of South Hampton Resources, Inc.,
a Texas corporation ("SHR"), Trecora Chemical, Inc., a Texas corporation
("TCI"), and South Hampton Transportation, Inc., a Delaware corporation ("SHT"),
and SHR owns all of the capital stock of Gulf State Pipe Line Company, Inc., a
Texas corporation ("GSPL");


WHEREAS, TREC, TOCCO, SHR, SHT, TCI and GSPL are sometimes hereafter
collectively referred to collectively as the "Companies";


WHEREAS, SHR owns and operates a specialty petrochemical facility near Silsbee,
Texas which produces and sells high purity petrochemical solvents and other
petroleum based products, including iso-pentane, normal pentane, iso-hexane and
hexane which may be used in the production of polyethylene, packaging,
polypropylene, expandable polystyrene, poly-iso/urethane foams and the catalyst
support industry, and TCI owns and operates a specialty petrochemical facility
in La Porte, Texas which produces and sells low to medium viscosity polyethylene
waxes and provides toll and custom chemical processing services (the
"Petrochemical Business");


WHEREAS, GSPL owns and operates numerous pipelines which service the SHR
Silsbee, Texas facility (the "Pipeline Business");


WHEREAS, SHR and TCI products are sold domestically and world-wide;


WHEREAS, the Petrochemical Business and the Pipeline Business are sometimes
hereinafter referred to collectively as the "Business";


WHEREAS, Loggenberg is an employee of TCI and may become an "at-will" employee
of one or more of the Companies at a date in the future;

--------------------------------------------------------------------------------

WHEREAS, Loggenberg has significant experience, contacts and knowledge within
the chemicals and petrochemicals industries that will come to bear for the
benefit of the Companies; and


WHEREAS, in exchange for the mutual promises herein, TREC, on behalf of the
Companies, promises to provide to Loggenberg (i) severance pay unless terminated
for good cause, (ii) access to proprietary, confidential, and other information
as defined in this Agreement, and (iii) industry specific training, the
sufficiency of which is hereby acknowledged and confessed as a part of the
consideration for this Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby forever
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


ARTICLE I
ACKNOWLEDGEMENTS



1.1
Loggenberg recognizes and acknowledges the following:



a.
That TREC's decision to make cash severance payments to Loggenberg on dismissal
or termination of employment other than for good cause ("Severance Payments") is
induced primarily because of the covenants and assurances made by Loggenberg in
this Agreement, and, but for this Agreement, TREC would not have agreed to make
the Severance Payments;



b.
That Loggenberg is receiving substantial compensation on account of, and as
consideration for, Loggenberg covenants and assurances in this Agreement; such
consideration includes, but is not limited to, the Severance Payments, providing
Loggenberg access to confidential and proprietary information as defined in this
Article I, and providing Loggenberg industry specific training;



c.
That the Companies have devoted a considerable amount of time, effort, and
expense to establishing a customer base and to hiring and training the
Companies' employees and agents, that such customer base and employees and
agents comprise valuable assets of the Companies, and that, as a result of the
employment relationship with the Companies, Loggenberg will have access to this
customer and employee and agent base;



d.
That Loggenberg's covenants and assurances are necessary to ensure the
protection of the Companies' confidential and proprietary business information
and the continuation of the Business;



-2-

--------------------------------------------------------------------------------

e.
That Loggenberg and the Companies carefully considered the necessity to protect
the Companies against Loggenberg's or Companies violation of the covenants and
assurances in this Agreement, and the nature and scope of such protection;



f.
That irreparable harm and damage will be done to the Companies or Loggenberg in
the event that Loggenberg  or Company violates this Agreement;



g.
That the duration and scope applicable to the covenants and assurances described
in this Agreement are fair, reasonable, and necessary, that adequate
compensation has been received by Loggenberg under this Agreement for such
obligations, and that these obligations will not prevent Loggenberg from earning
a livelihood;



h.
That, in the event that any part of the covenants set forth in this Agreement
shall be held to be invalid or unenforceable, the remaining parts thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
enforceable parts had not been included therein.  If any court of competent
jurisdiction determines, for any reason, that the restrictions in this Agreement
are not reasonable or enforceable or that the consideration is inadequate, such
restrictions shall be interpreted, modified, or rewritten to include as much of
the duration and scope identified in this Agreement as will render such
restrictions valid and enforceable; Provided that these covenants do not violate
any Texas State or Federal law.



i.
That, for purposes of this Agreement, "Proprietary or Confidential Information"
includes the following, without limitation: this Agreement, any and all secrets
or confidential technology, proprietary information, customer lists, employee
and agent information, trade secrets, business records, marketing programs and
strategies, computer software, personnel information, business plans and related
plans, training and instruction in the Companies' methodology or business
systems, specialized requirements of the Companies' customers, memorandums, or
other writings, in the possession or control of the Companies, not generally
known or available to members of the general public, including any copies,
worksheets, or extracts from any of the above, provided, however that
"Proprietary or Confidential Information" does not include (a) information
received by Loggenberg from a source other than the Companies or their advisors,
provided that such source is legally in possession of the same and not under an
obligation of confidentiality with respect thereto, (b) any information which
Loggenberg can document was in his possession prior to his becoming an employee
of TCI or SSI Chusei, Inc., a Texas corporation, and (c) information which is
now or hereafter becomes generally available to the public other than as a
result of a disclosure by the Companies.



-3-

--------------------------------------------------------------------------------

j.
That, for purposes of this Agreement, "Products" means low to medium viscosity
polyethylene wax, as well as any other goods, materials or services that the
Companies may subsequently research, develop, manufacture or market during one
or more of the Companies' employment of Loggenberg.



ARTICLE II
COVENANTS


2.1 Covenant Not to Compete.  Loggenberg agrees that during Loggenberg's term of
employment, and for a period of two (2) years after the expiration or
termination of Loggenberg's term of employment, Loggenberg, and any related
corporate entities, partnerships, or other legal entities under his direct
control or influence, whether natural persons or business organizations, will
not, directly or indirectly, in any manner or capacity, engage in any of the
following activities:




a.
Own, manage, operate, control, participate in the management or control of, be
employed by, lend Loggenberg's name to, or maintain or continue any interest
whatsoever in any enterprise which conducts or will conduct business in the
development, manufacture, sale or marketing of Products or compete with the
Companies in any respect with business conducted by the company during the
employment of Loggenberg;



b.
Request or advise any supplier, customer, or other person or entity that has or
will have dealings with the Companies, to withdraw, curtail, or cancel such
dealings with the Companies;



c.
Disclose to any person or entity the name of any client, customer, account,
supplier, person, firm, partnership, association, corporation, or business
organization, entity or enterprise that has, or has the potential to have,
dealings with the Companies, except where such information is public knowledge
or as required by law.



2.2 Covenant not to Solicit. Loggenberg agrees that during the Loggenberg's term
of employment, and for a period of two (2) years after the expiration or
termination of Loggenberg's term of employment, Loggenberg, and any related
corporate entities, partnerships, or other legal entities under his direct
control or influence, whether natural persons or business organizations, will
not, directly or indirectly, in any manner or capacity, engage in any of the
following activities:




-4-

--------------------------------------------------------------------------------







a.
Solicit clients, customers, or accounts of the Companies, or request or advise
any previous or present client, customer, or account of the Companies to
withdraw, curtail, or cancel such client's, customer's or account's business
with the Companies;



b.
Solicit any employee, agent, or affiliate of the Companies to terminate his or
her employment, agency, or affiliation with the Companies;



c.
Solicit to hire any employee, agent, or affiliate of the Companies.



2.3 Covenant not to Disclose.  Loggenberg agrees that during the Loggenberg's
term of employment, and for two (2) years thereafter, Loggenberg, and any
related corporate entities, partnerships, or other legal entities under his
direct control or influence, whether natural persons or business organizations,
will not, directly or indirectly, in any manner or capacity, engage in any of
the following activities:




a.
Use any Proprietary or Confidential Information in competition with the
Companies;



b.
Disclose any Proprietary or Confidential Information, or permit such information
to be disclosed, to any person or entity, except where such information is
public knowledge or as required by law;



c.
Take, reproduce, or retain, without prior authorization from the Companies,
originals, copies, worksheets, or extractions of any Proprietary or Confidential
Information as such information is, and will remain, the property of the
Companies.



2.4 Covenant to Disclose and Assign.  Loggenberg agrees to promptly reduce to
writing, promptly disclose to TREC, and assign to TREC, and hereby does assign
to TREC, all inventions, discoveries, improvements, copyrightable material,
trademarks, programs, computer software, and ideas concerning the same, capable
of use in connection with the business of the Companies, which Loggenberg may
make or conceive, either solely or jointly with others, during the period of
employment by the Companies. Loggenberg agrees, without charge to TREC and at
Loggenberg's expense, to execute, acknowledge, and deliver to TREC all such
papers, including applications for patents, applications for copyright and
trademark registrations, and assignments thereof, as may be necessary to comply
with this covenant. Loggenberg agrees to assist TREC at all times, in every
proper way, to patent or register said inventions, discoveries, improvements,
copyrightable material, trademarks, programs, computer software, and ideas.




-5-

--------------------------------------------------------------------------------







ARTICLE III
EXCLUDED ACTIVITIES AND INTELLECTUAL PROPERTY


3.1 Any knowledge that Loggenberg possesses or develops that relates to Drilling
Base Fluids, Fracking or Completions Fluids as well as any chemistry related to
the dehydrogenation or oxidation of C2 and C3 molecules including but not
limited to ethane, ethylene, ethanol, propane, propylene and propanol, excluding
wax production, will not be any part of this agreement as Company recognizes
that this subject matter is not part of this agreement and Loggenberg retains
the right to continue and retain business, intellectual property and all other
rights regardless of the existence of this agreement. Should Company wish to use
such technology or business, then a separate mutually acceptable agreement needs
to be concluded between Loggenberg and the Company.


3.2 It is recognized by both parties that Loggenberg has business with SSI,
Arthur Steier, SSI Schuman, or other related parties. Due to the possibility of
conflicts of interest, and the need to provide the Company with his full time
attention, it is agreed that Loggenberg will extricate himself from those
interests within three (3) years of accepting the position with the Companies.


3.3 It is recognized by both parties that Loggenberg has a relationship with Don
Powers and DP&PL, which company may have patented technologies, and which the
Company may wish to use in the future. Both parties agree that if the Company
can use the technology to its benefit, there will be a reasonable royalty or
other fee structure developed to the benefit of both parties. In the case of
development of future technologies, Loggenberg agrees to keep any further
developments with that relationship separate from the business of the Companies
and his responsibilities thereto.


3.4 Loggenberg agrees to observe and comply with the reasonable rules and
regulations of the Company and its business as adopted from time to time.
Loggenberg shall not engage in any business or other activity than those listed
above in sections 3.1-3.3 that hinders in any way Loggenberg's ability to serve
as an employee of the Company.


ARTICLE IV
REMEDIES FOR VIOLATIONS


4.1 Loggenberg recognizes and acknowledges that the Loggenberg's covenants and
assurances set forth in this Agreement are necessarily of a special, unique, and
extraordinary nature, that Loggenberg's employment is predicated in part upon
said covenants and assurances, and that the loss arising from a breach thereof
cannot reasonably and adequately be determined by money damages, as such breach
may cause the Companies to suffer irreparable harm.


4.2 Injunctive Relief.  In the event of any breach or threatened breach of any
of Loggenberg's or the Companies covenants and assurances as set forth in this
Agreement, the Companies, or anyf their successors or assigns, shall be
entitled, in addition to any other remedies and or Loggenberg damages available
under this agreement or applicable law, to seek injunctive relief
 
-6-

--------------------------------------------------------------------------------

 or other extraordinary relief to restrain the violation of such covenants and
assurances by Loggenberg or the Companies or by any person or persons acting for
or with Loggenberg or the Companies in any capacity.


4.3 Money Damages.  In the event of any breach or threatened breach of any of
Loggenberg's covenants or assurances as set forth in this Agreement, the
Companies, or any of their successors or assigns, shall be entitled, in addition
to any other remedies under this Agreement or applicable law, to bring suit
against Loggenberg for damages and for such other remedies. Notwithstanding the
above mentioned, money damages—including legal fees and injunctive relief—shall
not exceed the total severance compensation paid.


ARTICLE V
SEVERANCE


5.1 Severance Pay.  On dismissal or termination of employment other than for
"good cause" (as defined below), TREC will pay a cash severance to Loggenberg in
an amount equal to one year of Loggenberg's then annual base salary as reported
in TREC's Form 10-K for the applicable year (excluding, however, bonuses, grants
of stock and/or stock options, profit sharing, benefits, and perquisites).  The
cash severance shall be payable in six (6) equal monthly installments with the
first such installment being due and payable on the 10th day of the first
calendar month following the month in which dismissal or termination of
employment occurs, and five (5) additional monthly installments being due and
payable on the 10th day of each calendar month thereafter.  Each monthly
installment of the cash severance shall equal one sixth (1/6) of Loggenberg's
annual base salary.


5.2 Definition of "Good Cause".  For purposes of this Agreement, "good cause" to
dismiss or terminate employment means:




a.
The commission of any crime by Loggenberg involving moral turpitude;



b.
Loggenberg's embezzling any funds or property of the Companies or committing any
other dishonest act towards the Companies;



c.
TREC's determination that Loggenberg was under the influence of alcohol or
illegal drugs, as defined by any of the Companies' employee handbooks, during
working hours.




 
ARTICLE VI
ADDITIONAL PROVISIONS
 
-7-

--------------------------------------------------------------------------------



6.1 Additional Assurances.  The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties, except as
may be specifically provided to the contrary; provided, however, at the request
of TREC, Loggenberg shall execute such additional instruments and take such
additional acts as TREC may deem necessary to effectuate this Agreement.


6.2 Choice of Law and Venue.  This Agreement shall be governed by the laws of
the State of Texas and shall be performable in HARRIS County, Texas, and venue
for any litigation regarding this Agreement shall be in the state or federal
courts of HARRIS County, Texas.


6.3 Arbitration.  LOGGENBERG hereby acknowledges that he agrees to submit all
claims against THE COMPANIES (including but not limited to statutory and common
law employment or tort claims, claims for breach of this agreement, or any other
claims against THE COMPANIES) to binding arbitration with the American
Arbitration Association.  LOGGENBERG hereby waives his right to a jury trial FOR
any dispute described herein.


6.4 Legal Fees and Costs.  Each party shall pay their own legal fees and costs
to enforce the terms and provisions of this Agreement.


6.5 Benefit/Assignment.  Subject to provisions herein to the contrary, this
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective legal representatives, successors, and assigns; provided,
however, that Loggenberg may not assign this Agreement or any or all of
Loggenberg 's rights or obligations hereunder without the prior written consent
of TREC.  TREC specifically reserves the right to assign the rights and benefits
accruing to TREC.


6.6 Waiver of Breach.  The waiver by the Companies of a breach or violation of
any provision of this Agreement shall not operate as, or be construed to be, a
waiver by the Companies of any subsequent breach of the same or other provision
hereof.


6.7 Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules, and regulations.  In the event any provision of this Agreement is held to
be invalid, illegal, or unenforceable for any reason, and in any respect, and
the basis of the bargain of this Agreement is not thereby destroyed, such
invalidity, illegality, or unenforceability shall not affect the remainder of
this Agreement, which shall be and remain in full force and effect, enforceable
in accordance with its terms.


6.8 Divisions and Headings.  The use of articles, sections, captions and
headings in this Agreement are solely for convenience and shall have no legal
effect in construing this Agreement's provisions.


-8-

--------------------------------------------------------------------------------

6.9 Entire Agreement/Amendment.  This agreement contains the entire agreement
and understanding by and between the Companies and Loggenberg with respect to
the subject matter of this Agreement, and this Agreement supersedes all previous
contracts or agreements between the parties hereto.  No representations,
promises, agreements, or understandings, written or oral, that re not herein
contained, shall be of any force or effect.  No change or modification hereof
shall be valid or binding unless the same is in writing and signed by the party
to be bound.


6.10 Notice.  Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered or mailed by prepaid certified mail, return receipt requested,
addressed as below or to such other address and to the attention of such other
person or officer as either party may designate by written notice:


COMPANIES


Trecora Resources
P.O. Box 1636
Silsbee, Texas 77656
ATTN:  Nicholas Carter
Phone:  (409) 385-8300/
Fax:  (409) 385-2453
LOGGENBERG


Peter M. Loggenberg, Ph.D.
Address:  902 Sprucewood Lane
Houston TX 77024
ATTN:  Dr. Peter M. Loggenberg
Phone:  (713) 461-4580


WITH A COPY TO:


Charles W. Goehringer, Jr.
Germer PLLC
P. O. Box 4915
Beaumont, Texas  77704-4915
Phone:  (409) 654-6700
Fax:  (409) 835-2115


-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple original counterparts, all as of the day and year first above
written.




LOGGENBERG:                  By: /s/ Peter M Loggenberg
                                                     Peter M. Loggenberg, Ph.D.




COMPANIES:                  Trecora Resources,
a Delaware corporation;


Texas Oil and Chemical Co. II, Inc.,
a Texas corporation;


South Hampton Resources, Inc.,
a Texas corporation;






Trecora Chemical, Inc.;
a Texas corporation; and


Gulf State Pipe Line Company, Inc.,
a Texas corporation




By: /s/ Nicholas Carter
                  Nicholas N. Carter,
       President / CEO of
       Trecora Resources




-10-

--------------------------------------------------------------------------------

STATE OF TEXAS                                 §
§
COUNTY OF HARDIN                           §


This instrument was acknowledged before me on the 2nd day of October, 2014, by
Peter M. Loggenberg, Ph.D.




/s/ Connie J Cook
Notary Public, State of Texas


STATE OF TEXAS                                 §
§
COUNTY OF HARDIN                           §


This instrument was acknowledged before me on the 2nd day of October, 2014, by
Nicholas Carter, President and Chairman of the Board of Trecora Resources, a
Delaware corporation, on behalf of said corporation and its affiliates and
subsidiaries (the "Companies") as identified above.




/s/ Connie J Cook
Notary Public, State of Texas


-11-